          Case 1:18-cv-10385-KMW Document 34 Filed 12/16/19 Page 1 of 1

Debevoise                     Oabevoi5e•& Plimpton LLP
                              919 Third Avenue
& Primpton                    New York, NY 10022
                              +1 21 2 909 6 000



                                                                                  .:iDNY
                                                                            uUCUMENT


December 16, 2019


BYECF
                                                                            DATE FILED:        I~,
                                                                            ELECTRONICALLY FILED
                                                                            DOC #: _ _ _ _ __ _
                                                                                                     l~f l:i

Honorable Judge Kimba M. Wood
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312                                                     MEMO ENDORSED
                    Publicis Media Limited, et al v. Moxie Software, Inc.
                            Civil Action No. 18-cv-10385-KMW


Dear Judge Wood:

We represent Defendant Moxie Software, Inc. in the above referenced matter. We
write to request a stay of proceedings while the parties conduct settlement
discussions, including through private mediation. Plaintiffs consent to this request.

By way of brief background, this is a trademark case. Plaintiffs filed the complaint
on November 8, 2018. On November 5, 2019, Defendant filed a motion to dismiss
the complaint. On December 3, 2019, Plaintiffs filed an amended complaint.

Before incurring additional expense on more motion practice and potential discovery,
the parties wish to further explore the possibility of settlement. The parties are
discussing scheduling a series of executive-level phone calls in January 2020, to be
followed in February or March by private mediation, provided the executive-level
discussions are productive. We respectfully request a stay of proceedings during thisJ     G.<" "'""'tth.
time so the parties may focus on these discussions . The parties propose that they             ~~IIJ
provide a status update to the Court on January 31, 2020.

The Court has not set an initial conference, and thus this stay will not affect any
Court scheduled date. We thank the Court for its consideration and courtesies.

Respectfully submitted,

Isl Jared I. Kagan
                                                                              ,i-,~- pt
Jared I. Kagan                                                              SO'oRB~D. N.Y., N.Y.

www.debevoise.com
                                                                            :r~ .»J,?m,(
                                                                            , ., ICIMBA~: WOOD
                                                                                  U~S.DJ., .
